 174DECISIONSOF NATIONALLABOR RELATIONS BOARDBig N Department Store No.333' and Retail StoreEmployees Union,Local345, RetailClerksInterna-tionalAssociation,AFL-CIO, Petitioner. Case3-RC-5391September20, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Bruce D.Rosenstein of the National Labor Relations Board.Following the close of the hearing the Regional Direc-tor for Region 3 transferred this case to the Board fordecision. Thereafter, the Employer filed a brief withthe Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.' They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. The Petitioner seeks to represent a unit of allemployees in Big N Department Store No. 333, locat-ed in Rochester, New York. The unit which the Peti-tioner seeks to represent consists of approximately 70employees, of which approximately 30 are part-timeemployees. The Employer contends that a single-storeunit is inappropriate and that one of two other unitswould be appropriate: one unit would encompass thethree stores, including Store No. 333, in the Roches-ter,New York, area; the other unit would encompassthe 14 stores within the Employer's Central District,which includes the 3 Rochester area stores and 11other stores in the western part of the State of New1The Employer's name appears as amended at the hearing.2 In view of our ultimate determination in this case, the Hearing Officer'sruling denying the Employer's motion to strike the direct testimony of HeadCashier Gail Gahch,on the grounds that she becameunavailable for cross-examinationby the Employer, is not prejudicial error.York. There is no history of collective bargaining forany of the Employer's employees.The Employer is owned by NeisnerBros.,Inc., aNew York corporation whose corporate offices are inRochester, New York, Neisner Bros., Inc., operatesapproximately 34 stores known as Big N and adminis-tratively divides them into three groups, the EasternDistrict, the Central District, and the Western Dis-trict.The Eastern District is composed of 15 storeslocated in Connecticut, Massachusetts, New Jersey,Pennsylvania, and the eastern part of New YorkState. The Central District, as stated above,is com-posed of 14 stores in the western part of New YorkState. The Western District is composed of 5 stores inOhio.In support of its contention that a single-storeunit is not appropriate, the Employer points out thatthere is supervision on a districtwide basis, and a storemanager has only limited authority because of suchsupervision. The Employer also points out that mer-chandise pricing, display, advertising,and sales arecentrally determined and administered on a district-wide basis. The Employer further points out that storebudgets are centrally authorized, inventory controland cash receipts are centrally maintained, govern-ment rules and regulations are centrally interpretedand implemented, and all personnel policies and pro-grams are centrally determined and administered.Moreover, the Employer argues that substantial inter-chan a occurs on a districtwidebasis.3Finally, theEmployer points to the,geographic proximity of all thestores inthe Central District, including those storesin the Rochester area.Accordingly, the Employer argues that only aCentral District unit is appropriate, and a single-storeunit lacks sufficient autonomy in view of theintegrat-ed nature of the district organization 4 and the ge-ographic proximity of the stores within the CentralDistrict.The Employer then argues that, a three-storeRochester-area unit would also be appropriate be-cause these three stores are also subject to separatecommon supervision apart from the districtwide su-pervision above mentioned; they service the samecustomer area; they engage in the joint implementa-tion of competitive pricing and joint advertising; andthey have the same licensed departments, the samehours of business, and the same structural layout.'The record shows, however, that the individual3The Employerintroduced into evidence 31 transfers over a 12-monthperiod in the Central DistrictThe recordshows, however, that only14 of thetransfersare properlyclassified as interchanges,being ofa temporarynature,and that 9of these were of managerial personnel,not employees in thestatutory sense.4 The Employerpoints outthat the CentralDistrictmanager visits eachstore within the CentralDistrictonce every 2 weekssThe Employerpoints out that each of the Rochester area stores is visitedby the assistant district manager once a week199 NLRB No. 28 BIG N DEPARTMENT STORE NO. 333175storemanagers have considerable autonomy. Theyare authorized to correct inventory imbalances, super-vise physical inventory, hire or fire any employee,recommend promotions, authorizemerit increases inpay, submit recommended budgets, discipline andtransferemployees, redress grievances, and imple-ment the Employer's policies and procedures. Inshort, the individual store managers are charged withthe day-to-day operations of each store. In addition,the storemanagersreceive yearly bonuses on the basisof their store's performance. The only limitations onthe store managers' authority are that they cannotinitiate any new procedure without clearance fromtheir district manager, they cannot initiate advertis-ing, they cannot draw on the individual store's cashreceipts, they cannot determine store budgets on theirown, and they cannot establish new personnel poli-cies.6Moreover, the record shows that, with regard todistrictwide transfers to and from Store No. 333, therewere only five temporary transfers, of which threewere of managerial personnel; with regard to transfersbetween Store No. 333 and the other two Rochesterarea stores, the record shows that there was only onetemporary transfer.On the basis of the whole record, and particularlyin view of the relatively infrequent visits by CentralDistrict management to the individual stores, the sub-stantial autonomy of the individual store managers,and the absence of substantial interchange, we findthat the presumptive appropriateness of a single-storeunit has not been rebutted and that thesingle-storeunit sought herein by the Petitioner is appropriate?Turning now to placement of employees in theunit, pursuant to the parties' stipulation the followingpersonnel will be included: the department heads, therestaurant department head,' the personnel servicecenter girl, the relief head cashier, the assistant headof the Glidden leased department, and the sales clerksof the leased departments?The parties are in disagreement as to the unitplacement of the personnel who are discussed below.The Petitioner would include, and the Employerwould exclude, the merchandiseassociate.The task ofthis individual is basically to explain the store's adver-tising to the department heads, to see that the mer-6The assistantstoremanagers,also called merchandise managers,relievetheir store managers and exercisebasicallythe same authorityas the storemanagers.r SeeWalgreenCo,198 NLRB No. 1588The record is devoid of any facts that wouldindicate thatthe departmentheads or the restaurant department head possessany of the indicia of supervi-soiy status as set forth in Section2(11) of the ActAt Store No 333,there are two leased departments-the Glidden depart-ment,which includes theGliddendepartmenthead,the assistant departmenthead,and a salesclerk, and theJ S. Baker department,which includes thedepartment head and two sales clerks.chandise is on sale when an ad appears in the newspa-per, and to follow up after the ad has been run to findout how much of the advertised item has been sold.This individual also handles price revisions and mar-kups and sees that they are properly implemented.The Employer argues that the merchandiseassociateis a supervisor. The merchandise associate does haveauthority to specify which individuals are to work oncertain jobs and to reassign the work if an individualisnot doing it properly. However, the merchandiseassociate has no power to hire, suspend, or discharge,lay off or recall, promote, reward, discipline, adjustgrievances, or transfer. In view of the routine mannerin which he can assign and reassign work and his lackof the other supervisory indicia as set forth in Section2(11) of the Act, we find that the merchandise associ-ate isan employee and should be included in the unit.The Petitioner also seeks to include, and the Em-ployer would exclude as supervisors, the stockroommanager and the head cashier. As the record facts arenot sufficient to enable us at this time to determine theissue raised as to the supervisory status of the headcashier and the stockroom manager, we shall permitthem to cast challenged ballots.The Petitioner would exclude, and the Employerwould include, two full-time and one part-time officeclericals, three manager trainees, two leased depart-ment heads, and the relief restaurant head.With respect to the officeclericals,the recordshows that these employees are engaged in countingthe money from the registers, processing invoices, pre-paring payroll entries, and performing various otherrecordkeeping functions. They are not involved withthe handling of personnel records of the store's em-ployees. The office clericals regularly perform reliefwork at the service center desk, handling credit, tele-phones, petty cash, refunds, and exchanges. The of-fice clericals also have occasion to read registers onthe sales floor and make pickups of money at theregisters. Sales employees continuously have occasionto come to the area where the office clericals function,during which time they discuss store matters withthese personnel: such visits are normally made to de-liver cash receipts, to inquire about inventory, tocheck into proper receipt of merchandise, and toreorder new merchandise. The office clericals havethe same wages and fringe benefits, hours, and fa-cilities, are subject to the same personnel policies, andabide by the same rules and regulations as the salesemployees. In consideration of the substantial com-munity of interest the office clericals have with theemployees included within the unit sought by the Peti-tioner, we include them in the unit.The three manager trainees are in a 3- to 6-yearprogram, wherein they may spend 6 months to 3 yearsin a given store. Not all manager trainees go on to 176DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisory positions.The management trainees, insubstance,function as department heads over the dif-ferent departments in the store.They have the samebenefits,wages,and working conditions as other em-ployees.They are paid hourly and they earn a ratecomparable to department heads,who were stipulatedto be included in the unit.In addition,like otheremployees,they are paid overtime.The managementtrainees have no authority to grant time off, to corrector adjust timecards,to establish or adjust workingschedules,or to discipline,promote,recommend forpromotion,adjust grievances,hire, transfer,suspend,discharge,or lay off and recall.In view of their lackof supervisory authority and of the inclusion of thedepartment heads in the unit sought by the Petitioner,the manager trainees are also included.The leased department heads operate the twodepartments assigned to licensees of Neisner Bros.,Inc.,who treats-them as regular employees of theEmployer.The only item over which the leased de-partment heads have independent control is the initialpricing policy of items within their department. Theleased department heads do not exercise any supervi-sory authority; they share the same wages,hours, andbenefits as other employees.The leased departmentheads use the same timeclock as their fellow employ-ees and have no final authority as to who may be hiredfor their department. In view of their lack of supervi-sory authority and the fact that they perform virtuallythe same functions as those performed by theEmployer's own department heads,we include themin the unit.The relief restaurant department head serves asa replacement for the restaurant department headduring the latter's day off. He performs the same du-ties that the restaurant department head performs andworks one 8-hour day each week at Store No.333. Inview of the fact that the restaurant department headis included by stipulation of the parties,and since thisindividual functions as a regular part-time employeewhen substituting for the restaurant department head,we include him in the unit.Accordingly,we find that the following employ-ees constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time employ-ees employed at Big N Department Store No.333, located in Rochester,New York,excludingthe store manager and the assistant store manag-er and guards,professional employees,and su-pervisors as defined in the Act.[Direction of Election andExcelsiorfootnoteomitted from publication.]